
	
		I
		111th CONGRESS
		2d Session
		H. R. 6361
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 to establish a demonstration grant program for nonprofit
		  organizations to partner with juvenile justice agencies to monitor juvenile
		  facilities and provide youth in the facilities and their families with
		  increased positive engagement in the system.
	
	
		1.Short titleThis Act may be cited as the
			 Family Justice Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)According to the National Center for Mental
			 Health and Juvenile Justice, the successful rehabilitation of youth in the
			 juvenile justice system, and their sustained reintegration into the community
			 rely upon the mutual support of juvenile justice systems and families in the
			 accomplishment of their goals.
			(2)Involving families
			 benefits the youth, the family, the juvenile justice system, and the
			 community.
			(3)Valid information
			 and consistent communication between families and juvenile justice facilities
			 reduces confusion, frustration, and disappointment.
			(4)Training of
			 juvenile justice personnel on the importance of involving families can help the
			 former better understand the family perspective and the potential opportunities
			 for families to be educated about the system, its processes and
			 protocols.
			(5)Families working
			 together with juvenile justice systems can improve outcomes for
			 justice-involved youth with mental health issues.
			3.Amendments
			(a)Establishment of
			 Demonstration Grant ProgramTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended—
				(1)by redesignating
			 part (F) as part (G), and
				(2)by inserting after
			 part (E) the following:
					
						FEstablishing
				Increased Family Engagement and Independent Monitoring Programs
							271.Grant
				program
								(a)PurposesThe
				purposes of this section are the following:
									(1)To strengthen the
				relationships between—
										(A)individuals who
				are employed by juvenile justice or adult criminal justice agencies, including
				individuals employed at juvenile detention or corrections facilities or adult
				jails or prisons; and
										(B)individuals who
				are not employed in the agencies or facilities, but are involved with the
				juvenile justice or adult criminal justice system, particularly youth held in
				juvenile detention or corrections facilities or adult jails or prisons and
				their families.
										(2)To create a process through which
				administrators and staff at such facilities engage in a dialogue with
				individuals the facilities incarcerate, including youth in juvenile detention
				or corrections facilities or adult jails or prisons and families of these
				youth, as well as other community-based stakeholders, to collect feedback and
				input about the facilities’ policies, procedures, and practices.
									(3)To ensure that the
				feedback and input from youth in these facilities, their families, and
				community-based stakeholders are integrated into the facilities’ policies,
				procedures, and practices.
									(4)To allow families of youth incarcerated in
				a facility and community-based stakeholders access to the facility and the
				youth in order to conduct an initial assessment of the facility, to assess
				which policies and practices help families support youth’s rehabilitation prior
				to, during, and after their stay in a facility, and as well as to monitor the
				facility’s progress towards recommendations made by a panel described in
				subsection (b)(1).
									(b)Grants
				authorized
									(1)Family
				engagement demonstration grantsThe Administrator may make grants in each
				fiscal year to local or statewide nonprofit organizations proven to be family
				oriented and based in best practices to establish panels to monitor juvenile
				detention and corrections facilities in which youth are held and provide youth
				in those facilities and their family members with the ability to assist in the
				development of policies, procedures, and practices in these facilities to
				improve outcomes for youth and better prepare families to support youth’s
				rehabilitation and transition back into the community.
									(2)Geographic
				distributionGrants shall be
				made with preference given to those organizations that have a demonstrable
				track record of working with families of incarcerated youth and incorporating
				family input into their decisionmaking processes. In making grants under this
				section, the Administrator shall, to the extent practicable, ensure that a
				grant is made to one nonprofit organization in each State.
									(c)Applications
									(1)SubmissionsEach
				local or statewide nonprofit organization that desires a grant under this
				section shall submit an application, in partnership with State or local
				juvenile justice and criminal justice agencies, courts, or juvenile detention
				or corrections facilities or adult jails or prisons, to the Administrator in
				such manner, and accompanied by such information, as the Administrator may
				require.
									(2)ContentsEach
				application submitted under paragraph (1) shall, at a minimum, include the
				following:
										(A)A description of
				the organization’s experience working with youth involved in the juvenile
				justice or adult criminal justice system and their families.
										(B)A description of
				the organization’s approach to family engagement in the juvenile justice or
				adult criminal justice system, including the organization’s use of parent
				advocates.
										(C)A list of the
				juvenile detention or correctional facilities or adult jails and prisons
				holding youth that the panel will monitor.
										(D)A description of
				the State or local partner with which the monitoring panel will work and which
				has the authority to make the changes in the facilities listed under
				subparagraph (C).
										(E)Assurances that
				the organization will create a monitoring panel that shall include—
											(i)two
				representatives from each of—
												(I)family members of youth currently
				incarcerated or incarcerated within the last 2 years in the particular
				monitored facility;
												(II)youth currently incarcerated or
				incarcerated within the last 2 years in the particular monitored facility or a
				youth advocate who is in regular contact with the facility; and
												(III)nonprofit organizations that provide
				assistance to youth involved in the juvenile justice or adult criminal justice
				systems or their families; and
												(ii)one
				representative from each of—
												(I)a public defender’s office or
				court-appointed private attorney representing youth in one of the jurisdictions
				served by a facility that the panel will monitor;
												(II)the State Attorney General’s office or a
				prosecutor’s office in one of the jurisdictions served by a facility that the
				panel will monitor;
												(III)a representative from the State Advisory
				Group (SAG) or a JJDPA State staff representative;
												(IV)the family liaison for mental health
				services or a State or local children’s mental health provider;
												(V)the Governor’s
				office;
												(VI)a State or local
				child welfare agency; and
												(VII)the family liaison for special education or
				a State or local education agency representative.
												(F)Assurances that
				administrators of the State or local juvenile justice and criminal justice
				agencies, courts, juvenile detention or corrections facilities, or adult jails
				or prisons with which the nonprofit is partnering will create a facility
				implementation team that will include two individuals employed by each facility
				being monitored who have the authority to make changes recommended by the
				panel.
										(G)Assurances that the applicant, as part of
				its application, has consulted, or will within 30 days of being notified of an
				award will consult, with the State Advisory Group (SAG) or the JJDPA State
				staff to discuss how the activities of the monitoring panel can support and
				strengthen the State’s JJDPA compliance monitoring activities.
										(d)Uses of
				fundsGrants received under this section shall be used to ensure
				meaningful input from youth in juvenile detention and corrections facilities
				and adult jails and prisons, their families, and community-based stakeholders
				by providing funds—
									(1)to allow the
				monitoring panel to conduct an initial assessment and continued monitoring of
				the facility to determine how the facility collects, analyzes, and integrates
				the input from youth in the facility, their families, and other community-based
				stakeholders into the facility’s policies, practices, and procedures, including
				by—
										(A)conducting
				confidential interviews with youth and staff in the facility for the purpose of
				evaluating the facility for the purposes above; and
										(B)making unannounced visits to the facility
				to observe and assess conditions of confinement;
										(2)to allow the
				monitoring panel to make recommendations to the facility implementation team on
				how to integrate input from youth, their families, and community-based
				stakeholders into the facility’s policies, procedures, and practices,
				including—
										(A)creating more
				access to the facility for outside groups, including—
											(i)allowing
				additional community-based organizations that work with youth or individuals to
				conduct visits to the facility;
											(ii)providing office
				space in the facility for entities that act in the interest of youth in the
				facility, including community-based advocacy groups, guardians ad litem, and
				public defender offices; or
											(iii)assigning a
				court-appointed attorney to be available in the facilities on a regular basis
				for youth to speak with about their grievances with the facility;
											(B)creating a support
				group for families of youth in the facility;
										(C)improving
				communications between facility administrators and staff and families, and
				encouraging dialogue between these individuals and staff in the facility (such
				as officers, medical professionals, and educators) by—
											(i)providing regular
				updates on individual youth’s status and progress while in the facility;
											(ii)integrating
				family input into the process of making decisions regarding youth, such as
				medical, mental health, or educational decisions;
											(iii)creating a youth
				and family liaison position or point of contact for youth and their families to
				help advocate for the youth and their families;
											(iv)providing an
				orientation for youth and families to the facility, the programs, and the
				formal grievance system of the facility that includes information on how youth
				and families can express problems, questions, or comments; and
											(v)ensuring that
				youth and their families receive information on the research on the
				consequences of juvenile justice system involvement, including the long-term
				effects of this involvement and how it can affect a child later in life;
											(D)improving
				visitation and contact policies with youth in the facilities, including—
											(i)reducing
				restrictions on who can visit, including allowing visitation from individuals
				outside the youth’s immediate family that provide positive support to the
				youth, such as siblings, godparents, a parent’s unmarried partner, aunts,
				uncles, cousins, nieces, nephews, mentors, teachers, coaches, and
				pastors;
											(ii)modifying or
				extending visitation time to include additional hours or days of the week to
				facilitate visitation with youth; and
											(iii)reducing
				transportation barriers for individuals to visit the facility, particularly if
				the facility is not located near public transit or near the communities from
				which the youth in the facility are referred; and
											(E)ensuring that quality and effective after
				care plans are established that reduce recidivism and help youth successfully
				reintegrate into their communities; and
										(3)to provide funds
				to the facility to implement the recommendations of the monitoring panel, only
				to be available to the facility after—
										(A)the monitoring
				panel has presented a publicly available written report with its
				recommendations to the facility;
										(B)the monitoring
				panel and the facility implementation team meet to discuss the recommendations
				and the facility implementation team have a meaningful opportunity to provide
				input into the recommendations; and
										(C)the monitoring
				panel and the facility implementation team agree by a vote on which
				recommendations to fund, in order for any funds to be spent by the facility to
				implement a recommendation, the use of those funds must be supported by the
				votes of two-thirds of individuals on the monitoring panel and the facility
				implementation team, and by the vote of at least one individual as
				follows:
											(i)A
				representative from the facility implementation team.
											(ii)A
				representative from the monitoring panel.
											(iii)A representative from the monitoring panel
				who is a youth or family member.
											(e)Funds for
				evaluationThe Administrator shall reserve 10 percent of the
				amount made available to carry out this section for the purpose of evaluating
				such demonstrations conducted under this section and issuing a report
				describing the approaches and aspects of the demonstrations that the
				Administrator determines to be most effective and appropriate for fulfilling
				the purposes of juvenile justice detention and corrections facilities and adult
				jails and prisons, integrating input from youth in the facilities and their
				families in the facility’s polices, procedures, and practices, taking into
				account the demographics of the various localities to be
				served.
								.
				(b)Authorization of
			 appropriationsSection 299 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the heading by striking
			 Parts C and
			 E and inserting Parts C, E, and F,
			 and
					(B)in paragraph (2) by striking parts
			 C and E and inserting parts C, E, and F,
					(2)by redesignating subsection (d) as
			 subsection (e), and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Authorization of
				appropriations for part FThere are authorized to be appropriated
				to carry out part F such sums as may be necessary for fiscal years 2011, 2012,
				2013, 2014, 2015, and
				2016.
						.
				
